Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2021 has been received and considered by the examiner.

Claim Objections
Claims 1-2, 7-9, and 11-14 are objected to because of the following informalities:
In claim 1, line 2 “a horizontal rotating spindle” should be “a horizontal  spindle”
In claim 1, line 3-4 “the rotating spindle” should be “the horizontal spindle”
In claim 1, line 8 “the rotation of the work carrier” should be “a rotation of the work carrier”
In claim 1, line 15 “on the respective sides of the peripheral surface” should be “on  respective sides of the peripheral surface”
In claim 1, line 16 “the rotational direction of the work carrier” should be “a rotational direction of the work carrier”
In claim 1, line 17 “the work resting on each seat” should be “the work resting on each of the work seats”
In claim 1, lines 19-20 and 22-20 “the rotating spindle” should be “the  spindle”
In claim 1, line 20 “the work carrier and in proximity to a portion” should be “the work carrier and adjacent to a portion”
In claim 1, line 21 “the top of the work carrier” should be “a top of the work carrier”
In claim 1, line 23 “the work carrier and in proximity to a portion” should be “the work carrier and adjacent to a portion”
In claim 1, line 24 “the bottom of the work carrier” should be “a bottom of the work carrier”
In claim 1, line 32 “the divided work” should be “a divided work”
In claim 2, line 2 “the site where the work” should be “a site where the work”
In claim 7, line 2 “the edges between sides” should be “ edges between sides”
In claim 7, line 3 “the rotating spindle direction” should be “a  spindle direction”
In claim 7, line 4 “the height of the work” should be “a height of the work”
In claim 8, line 2 “the edge on the work carrier” should be “an edge on the work carrier”
In claim 9, line 4 “the traveling direction of the belts” should be “a traveling direction of the belts”
In claim 11, line 2 “the area where the work” should be “an area where the work”
In claim 12, line 2 “the area where the work” should be “an area where the work”
In claim 13, line 2 “the area where the divided work” should be “an area where a divided work”
In claim 14, line 4 “a horizontal rotating spindle” should be “a horizontal  spindle”
In claim 14, line 5-6 “the rotating spindle” should be “the horizontal spindle”
In claim 14, line 10 “the rotation of the work carrier” should be “a rotation of the work carrier”
In claim 14, line 14 “the traveling direction of the belts” should be “a traveling direction of the belts”
In claim 14, line 19 “the rotational direction of the work carrier” should be “a rotational direction of the work carrier”
In claim 14, line 21 “at least two elastic belts which are juxtaposed at a spacing” should be “at least two elastic belts which are juxtaposed with a spacing therebetween”
In claim 14, lines 22-23 “the rotating spindle” should be “the  spindle”
In claim 14, line 23 “the work carrier and in proximity to a portion” should be “the work carrier and adjacent to a portion”
In claim 14, line 24 “the top of the work carrier” should be “a top of the work carrier”
In claim 14, lines 25-26 “the rotating spindle” should be “the  spindle”
In claim 14, line 26 “the work carrier and in proximity to a portion” should be “the work carrier and adjacent to a portion”
In claim 14, line 27 “the bottom of the work carrier” should be “a bottom of the work carrier”
In claim 14, line 37 “the divided work” should be “a divided work”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a belt expanding mechanism in claim 1, line 9 and corresponding to the structural element 3 which serves to tension the elastic belts 2 as described in page 12, paragraph 002, ll. 1;
“a belt expanding mechanism in claim 14, line 11 and corresponding to the structural element 3 which serves to tension the elastic belts 2 as described in page 12, paragraph 002, ll. 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a plurality of endless elastic belts which are extended so as to come close to a portion of a peripheral surface of the work carrier” in claim 1, lines 5-6 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “the circumferential edge is close to the peripheral surface of the work carrier” in claim 1, lines 13-14 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites the limitation "the work is delivered onto the peripheral surface of the work carrier from an aft position in the rotational direction of the work carrier with respect to the first belt support, and secured to the seat by the elastic belts between the first and second belt supports in accordance with rotation of the work carrier, the work is moved forward in accordance with rotation of the work carrier and cutoff machined by the outer cutoff blade which is inserted through the spacing between the at least two elastic belts toward the peripheral surface of the work carrier, the divided work is moved further forward in accordance with rotation of the work carrier, released from the seat, and discharged from the work carrier at a forward position in the rotational direction of the work carrier with respect to the second belt support” in lines 25-35. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite because it was unclear “whether infringement…. occurs when one creates the device, or whether infringement occurs when the user actually uses the device, thus rendering the claim indefinite (see MPEP 2173.05(p)). For examining purposes, the Examiner is to interpret the claim limitations as functional language that of the apparatus that is met by the structural limitation of the apparatus. 
Claim 6 recites the limitation "the work seat is provided with grooves" in line 1. There is insufficient antecedent basis for this limitation in the claim. It is also unclear of applicant is referring to a single work seat is provided with grooves or if the applicant is referring back to the plurality of work seats as introduced in claim 1, line 15 having grooves, rendering the claim indefinite. For examining purposes, the Examiner is to interpret the limitation to be referring to at least one of the plurality of work seats provided with grooves.
The term “the belts come close to a portion of a peripheral surface of the work carrier” in claim 9, line 3 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “near the area where the work is delivered” in claim 12, line 2 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “near the area where the divided work is discharged” in claim 13, line 2 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “a plurality of endless elastic belts which are extended so as to come close to a portion of a peripheral surface of the work carrier” in claim 14, lines 7-8 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “the circumferential edge is close to the peripheral surface of the work carrier” in claim 14, lines 17-18 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,185,958  in view of Molnar (US Patent No. 3,797,338).
A comparison of the subject matter of claim 1 of the instant application with the claim 1 of the Patent in view of shows the following:

Instant Application: 17/510,756
US Patent No. 11,185,958
A sintered magnet cutoff machining apparatus comprising:
 A sintered magnet cutoff machining apparatus comprising:
 a cylindrical or columnar work carrier mounted on a horizontal rotating spindle and 5having a generally regular polygonal shape in a cross section perpendicular to the rotating spindle, with the proviso that the polygon has 3 to 180 sides,
a cylindrical or columnar work carrier mounted on a horizontal spindle and having a generally regular polygonal shape in a cross section perpendicular to the spindle, with the proviso that the polygon has 3 to 180 sides,
a plurality of endless elastic belts which are extended so as to come close to a portion of a peripheral surface of the work carrier, adapted to force a work of sintered magnet against the peripheral surface of the work carrier to secure the work, and adapted to travel 10synchronously with and counter to the rotation of the work carrier in a circulatory manner,
a plurality of endless elastic belts which are extended so as to be adjacent to a portion of a peripheral surface of the work carrier, adapted to force a work of sintered magnet against the peripheral surface of the work carrier to secure the work, and adapted to travel synchronously with and counter to the rotation of the work carrier in a circulatory manner, 
a belt expanding mechanism for tensioning the belts,
a belt expanding mechanism for tensioning the belts, 
at least two belt supports for supporting the belts in tension and adapted to change the traveling direction of the belts during their circulatory travel,
at least two belt supports for supporting the belts in tension and adapted to change a traveling direction of the belts during their circulatory travel, 
an outer cutoff blade having a circumferential edge, mounted on a horizontal 15rotating shaft and adapted to move toward the work carrier such that the circumferential edge is close to the peripheral surface of the work carrier, and
an outer cutoff blade having a circumferential edge, mounted on a horizontal rotating shaft and adapted to move toward the work carrier such that the outer cutoff blade is inserted through a spacing between at least two elastic belts of said plurality of endless elastic belts toward the peripheral surface of the work carrier such that the circumferential edge of the outer cutoff blade is adjacent to the peripheral surface of the work carrier, and
work seats formed on the respective sides of the peripheral surface of the polygonal work carrier and arranged in the rotational direction of the work carrier,
a plurality of work seats formed on the respective sides of the peripheral surface of the polygonal work carrier and arranged in a rotational direction of the work carrier, 
the plurality of elastic belts being extended such that the work resting on each seat 20is secured thereto by at least two elastic belts which are juxtaposed at a spacing,
wherein: the plurality of elastic belts are extended such that the work resting on each of the plurality of work seats is secured thereto by the at least two elastic belts which are juxtaposed with the spacing therebetween,
the at least two belt supports including a first belt support disposed above the rotating spindle of the work carrier and in proximity to a portion of the peripheral surface of the work carrier which extends from the top of the work carrier to a forward position in the rotational direction of the work carrier, and a second belt support disposed below the 25rotating spindle of the work carrier and in proximity to a portion of the peripheral surface of the work carrier which extends from the bottom of the work carrier to an aft position in the rotational direction of the work carrier,
the at least two belt supports include a first belt support disposed above the spindle of the work carrier and adjacent to a portion of the peripheral surface of the work carrier which extends from the top of the work carrier to a forward position in the rotational direction of the work carrier, and a second belt support disposed below the spindle of the work carrier and adjacent to a portion of the peripheral surface of the work carrier which extends from the bottom of the work carrier to an aft position in the rotational direction of the work carrier, and
wherein the work is delivered onto the peripheral surface of the work carrier from an aft position in the rotational direction of the work carrier with respect to the first belt 30support, and secured to the seat by the elastic belts between the first and second belt supports in accordance with rotation of the work carrier,
the plurality of work seats are separated in the rotational direction of the work carrier by a plurality of grooves, the plurality of grooves extending toward opposite ends of the spindle of the work carrier and the plurality of grooves forming openings in the peripheral surface of the work carrier.
the work is moved forward in accordance with rotation of the work carrier and cutoff machined by the outer cutoff blade which is inserted through the spacing between the at least two elastic belts toward the peripheral surface of the work carrier,

the work is moved forward in accordance with rotation of the work carrier and cutoff machined by the outer cutoff blade which is inserted through the spacing between the at least two elastic belts toward the peripheral surface of the work carrier, the divided work is moved further forward in accordance with rotation of the work 5carrier, released from the seat, and discharged from the work carrier at a forward position in the rotational direction of the work carrier with respect to the second belt support.



Claim 1 of the patent case lacks wherein the work is delivered onto the peripheral surface of the work carrier from an aft position in the rotational direction of the work carrier with respect to the first belt support, and secured to the seat by the elastic belts between the first and second belt supports in accordance with rotation of the work carrier, the work is moved forward in accordance with rotation of the work carrier and cutoff machined by the outer cutoff blade which is inserted through the spacing between the at least two elastic belts toward the peripheral surface of the work carrier, the work is moved forward in accordance with rotation of the work carrier and cutoff machined by the outer cutoff blade which is inserted through the spacing between the at least two elastic belts toward the peripheral surface of the work carrier, the divided work is moved further forward in accordance with rotation of the work carrier, released from the seat, and discharged from the work carrier at a forward position in the rotational direction of the work carrier with respect to the second belt support.
 Molnar discloses a sintered magnet cutoff machining apparatus (Figure 4) comprising: a cylindrical or columnar work carrier (element 24) mounted on a horizontal rotating spindle (element 25), a plurality of endless elastic belts (element 63, see also col. 4, ll. 52-54 where the prior art states “a series of endless rubber bands”), at least two belt supports (element 61 and 62) for supporting the belts, an outer cutoff blade (element 18) having a circumferential edge (element 19) mounted on a horizontal rotating shaft (element 7), work seats (the portion of element 23 that is between element 26 where element a (work) lies on), wherein the work is delivered onto the peripheral surface of the work carrier from am aft position in the rotational direction of the work carrier with respect to the first belt support (see Detail B in the annotated figure below), and secured to the seat by the elastic belts between the first and second belt supports in accordance with rotation of the work carrier (see Detail C where the work is secured to the seat (portion of element 23 that is between element 26 where the work piece seats) in accordance to the rotation of the work carrier (element 24)), the work is moved forward in accordance with rotation of the work carrier and cutoff machined by the outer cutoff blade toward the peripheral surface of the work carrier (see Detail A in the annotated figure below shows the work being moved forward in accordance to the rotation (rotating arrow), of element 24 an cutoff machined by element 18 toward the peripheral surface (element 23) of the work carrier), the divided work is moved further forward in accordance with rotation of the work carrier (see Detail D in the annotated figure below), released from the seat, and discharged from the work carrier at a forward position in the rotational direction of the work carrier with respect to the second belt support (see Detail D discharges the work piece from the work carrier at a forward position in the rotational direction of the work carrier with respect to the second belt support (element 62). It would have been obvious of one of ordinary skill in the art to have modified the apparatus recited in claim 1 of the patent case so that the machining apparatus can move the sintered magnet in the rotational direction of the work carrier in order for the work to interact with the cutoff blade in order to divide the work to a desired cut. 
A comparison of the subject matter of claim 2 of the instant application with the claim 2 of the Patent in view of shows the following:

Instant Application: 17/510,756
US Patent No. 11,185,958
The cutoff machining apparatus of claim 1,
 The cutoff machining apparatus of claim 1,
further comprising a nozzle for supplying a coolant to the site where the work is cutoff machined by the outer cutoff blade.
further comprising a nozzle for supplying a coolant to a site where the work is cutoff machined by the outer cutoff blade.


Since the subject matter of the Patent claim 2 anticipates the broader subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 3 of the instant application with the claim 3 of the Patent in view of shows the following:

Instant Application: 17/510,756
US Patent No. 11,185,958
The cutoff machining apparatus of claim 1,
 The cutoff machining apparatus of claim 1,
wherein each of the work seats on the respective sides of the peripheral surface of the polygonal work carrier is divided into a plurality of seat segments in the rotating spindle direction of the work carrier.
wherein each of the work seats on the respective sides of the peripheral surface of the polygonal work carrier is divided into a plurality of seat segments in the spindle direction of the work carrier.


Since the subject matter of the Patent claim 3 anticipates the broader subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 4 of the instant application with the claim 4 of the Patent in view of shows the following:

Instant Application: 17/510,756
US Patent No. 11,185,958
The cutoff machining apparatus of claim 1,
 The cutoff machining apparatus of claim 1,
wherein the outer cutoff blade takes the form of a multiple blade assembly having a plurality of outer cutoff blades mounted on the rotating shaft with a spacer interposed between the blades.
wherein the outer cutoff blade takes the form of a multiple blade assembly having a plurality of outer cutoff blades mounted on the rotating shaft with a spacer interposed between the blades


Since the subject matter of the Patent claim 4 anticipates the broader subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 5 of the instant application with the claim 5 of the Patent in view of shows the following:

Instant Application: 17/510,756
US Patent No. 11,185,958
The cutoff machining apparatus of claim 1,
 The cutoff machining apparatus of claim 1,
wherein the peripheral surface of the work carrier is provided with a groove in the rotational direction of the work carrier, the groove accepting entry of the circumferential edge of the outer cutoff blade.
wherein the peripheral surface of the work carrier is provided with a groove extending along the rotational direction of the work carrier, the groove accepting entry of the circumferential edge of the outer cutoff blade


Since the subject matter of the Patent claim 5 anticipates the broader subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 6 of the instant application with the claim 1 of the Patent in view of shows the following:

Instant Application: 17/510,756
US Patent No. 11,185,958
The cutoff machining apparatus of claim 1,
 A sintered magnet cutoff machining apparatus comprising:
wherein the work seat is provided with grooves at opposite ends in the rotating spindle direction of the work carrier.
Claim 1 (ll.48-52) the plurality of work seats are separated in the rotational direction of the work carrier by a plurality of grooves, the plurality of grooves extending toward opposite ends of the spindle of the work carrier 


Since the subject matter of the Patent claim 1 anticipates the broader subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 7 of the instant application with the claim 6 of the Patent in view of shows the following:

Instant Application: 17/510,756
US Patent No. 11,185,958
The cutoff machining apparatus of claim 1,
 The cutoff machining apparatus of claim 1,
wherein belt abutments are formed, in line with each belt, at the edges between sides of the peripheral surface of the polygonal work carrier for restraining the belt from shifting in the rotating spindle direction of the work carrier, the belt abutments having a height lower than the height of the work which is secured to the seat.
wherein the peripheral surface of the polygonal work carrier has edges between the sides, and wherein belt abutments are formed, in line with each belt, at the edges between sides of the peripheral surface of the polygonal work carrier for restraining the belt from shifting in the spindle direction of the work carrier, the belt abutments having a height lower than a height of the work which is secured to the seat.


Since the subject matter of the Patent claim 6 anticipates the broader subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 8 of the instant application with the claim 7 of the Patent in view of shows the following:

Instant Application: 17/510,756
US Patent No. 11,185,958
The cutoff machining apparatus of claim 7,
 The cutoff machining apparatus of claim 6,
wherein the belt abutment projects radially outward from the edge on the work carrier.
wherein the belt abutment projects radially outward from the edge on the work carrier.


Since the subject matter of the Patent claim 7 anticipates the broader subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 9 of the instant application with the claim 8 of the Patent in view of shows the following:

Instant Application: 17/510,756
US Patent No. 11,185,958
The cutoff machining apparatus of claim 1,
 The cutoff machining apparatus of claim 1,
wherein the at least two belt supports further include third and fourth belt supports which are disposed outside the area where the belts come close to the peripheral surface of the work carrier, for keeping the elastic belts in tension and changing the traveling direction of the belts during their circulatory travel.
wherein the at least two belt supports further include third and fourth belt supports which are disposed outside an area where the belts are adjacent to the peripheral surface of the work carrier, for keeping the elastic belts in tension and changing the traveling direction of the belts during their circulatory travel.


Since the subject matter of the Patent claim 8 anticipates the broader subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 10 of the instant application with the claim 9 of the Patent in view of shows the following:

Instant Application: 17/510,756
US Patent No. 11,185,958
The cutoff machining apparatus of claim 9,
 The cutoff machining apparatus of claim 8,
wherein the belt expanding mechanism is constructed such as to pull the endless elastic belts out of their track or push the belts inside their track between the third and fourth belt supports for tensioning the belts.
wherein the belt expanding mechanism is constructed such as to pull the endless elastic belts out of their track or push the belts inside their track between the third and fourth belt supports for tensioning the belts.


Since the subject matter of the Patent claim 9 anticipates the broader subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 11 of the instant application with the claim 10 of the Patent in view of shows the following:

Instant Application: 17/510,756
US Patent No. 11,185,958
The cutoff machining apparatus of claim 1,
 The cutoff machining apparatus of claim 1,
further comprising an inlet conveyor disposed near the area where the work is delivered onto the peripheral surface of the work carrier, for conveying the work to the area.
further comprising an inlet conveyor disposed near an area where the work is delivered onto the peripheral surface of the work carrier, for conveying the work to the area.


Since the subject matter of the Patent claim 10 anticipates the broader subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 12 of the instant application with the claim 11 of the Patent in view of shows the following:

Instant Application: 17/510,756
US Patent No. 11,185,958
The cutoff machining apparatus of claim 1,
 The cutoff machining apparatus of claim 1,
further comprising a guide disposed in the area where the work is delivered onto the peripheral surface of the work carrier, for resting the work in place on the seat.
further comprising a guide disposed in an area where the work is delivered onto the peripheral surface of the work carrier, for resting the work in place on the seat.


Since the subject matter of the Patent claim 11 anticipates the broader subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 13 of the instant application with the claim 12 of the Patent in view of shows the following:

Instant Application: 17/510,756
US Patent No. 11,185,958
The cutoff machining apparatus of claim 1,
 The cutoff machining apparatus of claim 1,
further comprising an outlet conveyor disposed near the area where the divided work is discharged from the seat on the work carrier for conveying the divided work out of the area.
further comprising an outlet conveyor disposed near an area where the divided work is discharged from the seat on the work carrier for conveying the divided work out of the area.


Since the subject matter of the Patent claim 11 anticipates the broader subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,185,958.
A comparison of the subject matter of claim 14 of the instant application with the claim 13 of the Patent in view of shows the following:

Instant Application: 17/510,756
US Patent No. 11,185,958
A method for cutoff machining a sintered magnet by means of a cutoff machining apparatus,
A method for cutoff machining a sintered magnet by means of a cutoff machining apparatus,
said cutoff machining apparatus comprising
said cutoff machining apparatus comprising
 a cylindrical or columnar work carrier mounted on a horizontal rotating spindle and 5having a generally regular polygonal shape in a cross section perpendicular to the rotating spindle, with the proviso that the polygon has 3 to 180 sides,
a cylindrical or columnar work carrier mounted on a horizontal spindle and having a generally regular polygonal shape in a cross section perpendicular to the spindle, with the proviso that the polygon has 3 to 180 sides,
a plurality of endless elastic belts which are extended so as to come close to a portion of a peripheral surface of the work carrier, adapted to force a work of sintered magnet against the peripheral surface of the work carrier to secure the work, and adapted to travel 10synchronously with and counter to the rotation of the work carrier in a circulatory manner,
a plurality of endless elastic belts which are extended so as to be adjacent to a portion of a peripheral surface of the work carrier, adapted to force a work of sintered magnet against the peripheral surface of the work carrier to secure the work, and adapted to travel synchronously with and counter to the rotation of the work carrier in a circulatory manner,
a belt expanding mechanism for tensioning the belts,
a belt expanding mechanism for tensioning the belts,
at least two belt supports for supporting the belts in tension and adapted to change the traveling direction of the belts during their circulatory travel,
at least two belt supports for supporting the belts in tension and adapted to change a traveling direction of the belts during their circulatory travel, 
an outer cutoff blade having a circumferential edge, mounted on a horizontal 15rotating shaft and adapted to move toward the work carrier such that the circumferential edge is close to the peripheral surface of the work carrier, and
an outer cutoff blade having a circumferential edge, mounted on a horizontal rotating shaft and adapted to move toward the work carrier such that the circumferential edge is adjacent to the peripheral surface of the work carrier, and 
work seats formed on the respective sides of the peripheral surface of the polygonal work carrier and arranged in the rotational direction of the work carrier,
a plurality of work seats formed on the respective sides of the peripheral surface of the polygonal work carrier and arranged in a rotational direction of the work carrier, wherein:
the plurality of elastic belts being extended such that the work resting on each seat 20is secured thereto by at least two elastic belts which are juxtaposed at a spacing,
the plurality of elastic belts are extended such that the work resting on each of the plurality of work seats is secured thereto by at least two elastic belts which are juxtaposed with a spacing therebetween,
the at least two belt supports including a first belt support disposed above the rotating spindle of the work carrier and in proximity to a portion of the peripheral surface of the work carrier which extends from the top of the work carrier to a forward position in the rotational direction of the work carrier, and a second belt support disposed below the 25rotating spindle of the work carrier and in proximity to a portion of the peripheral surface of the work carrier which extends from the bottom of the work carrier to an aft position in the rotational direction of the work carrier,
the at least two belt supports include a first belt support disposed above the spindle of the work carrier and adjacent to a portion of the peripheral surface of the work carrier which extends from the top of the work carrier to a forward position in the rotational direction of the work carrier, and a second belt support disposed below the spindle of the work carrier and adjacent to a portion of the peripheral surface of the work carrier which extends from the bottom of the work carrier to an aft position in the rotational direction of the work carrier, the plurality of work seats are separated in the rotational direction of the work carrier by a plurality of grooves, the plurality of grooves extending toward opposite ends of the spindle of the work carrier and the plurality of grooves forming openings in the peripheral surface of the work carrier,
said method comprising the steps of:
said method comprising the steps of: 
delivering the work onto the peripheral surface of the work carrier from an aft position in the rotational direction of the work carrier with respect to the first belt support, and securing the work to the seat by the elastic belts between the first and second belt supports in accordance with rotation of the work carrier,
delivering the work onto the peripheral surface of the work carrier at a position before the first belt support in the rotational direction of the work carrier, and securing the work to one of the plurality of work seats by the elastic belts between the first and second belt supports in accordance with rotation of the work carrier,
moving the work forward in accordance with rotation of the work carrier and inserting the outer cutoff blade through the spacing between the at least two elastic belts toward the peripheral surface of the work carrier, for thereby cutoff machining the work,
moving the work forward in accordance with rotation of the work carrier and inserting the outer cutoff blade through the spacing between the at least two elastic belts toward the peripheral surface of the work carrier, for thereby cutoff machining the work, 
moving the divided work further forward in accordance with rotation of the work carrier, releasing it from the seat, and discharging it from the work carrier at a forward 30position in the rotational direction of the work carrier with respect to the second belt support.
moving the divided work further forward in accordance with rotation of the work carrier, releasing the divided work from the seat, and discharging the divided work from the work carrier at a position after the second belt support in the rotational direction of the work carrier.


Since the subject matter of the Patent claim 13 anticipates the broader subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Molnar (US Patent No. 3,797,338), Schimdweber (CH 175598), and Etal (US Patent No. 3,394,743).
Regarding claim 1, Molnar discloses: a sintered magnet cutoff machining apparatus (Figure 4) comprising: 
a cylindrical or columnar work carrier (element 24) mounted on a horizontal rotating spindle (element 25), 
a plurality of endless elastic belts (element 63, see also col. 4, ll. 52-54 where the prior art states “a series of endless rubber bands”) which are extended so as to come close to a portion of a peripheral surface of the work carrier (see figures 8 and 10 where element 63 extends so as to come close to a portion of a peripheral surface (element 23) of the work carrier), adapted to force a work against the peripheral surface of the work carrier to secure the work (see annotated figure below where element 63 pushes against the work (element a) in against element 23 to secure the work piece does not fall), and adapted to travel synchronously with and counter to the rotation of the work carrier in a circulatory manner (see figure 5 element 105 rotating traveling arrow shows that element 63 is adapted to with and counter to the rotation of the work carrier (element 24) in a circulatory manner, see also col. 8, ll. 16-23 where the prior art states “the amount of contact and the speed of movement of the band 63 relative to the drum 24 may be varied considerably”), 
a belt expanding mechanism (element 100) for tensioning the belts (see figure 5 element 100 consists of element 101 that shows to pull on the belts (element 63) thus creating tension on the belts, see also col. 9, ll. 27-32), 
at least two belt supports (element 61 and 62) for supporting the belts in tension and adapted to change the traveling direction of the belts during their circulatory travel (see figure 5 elements 61 and 62 support the element 63 in tension and are consider as rollers, thus being adapted to change the traveling direction of the belts during their circulatory travel), 
an outer cutoff blade (element 18) having a circumferential edge (element 19), mounted on a horizontal rotating shaft (element 7) and adapted to move toward the work carrier such that the circumferential edge is close to the peripheral surface of the work carrier (see figure 10 element 18 is shown to have its circumferential edge (element 19) moved closes to the peripheral surface of the work carrier (element 23) in order to allow the work piece to be machined on while still being held), and 
work seats (the portion of element 23 that is between element 26 where element a (work) lies on) formed on the respective sides of the peripheral surface of the work carrier and arranged in the rotational direction of the work carrier (see figure 4 and 5 element the portion of element 23 that is between element 26 is formed on the outer side of element 23 and see the arrow located on element 25 shows that the arranged in the rotational direction of the work carrier (element 24)), 
the at least two belt supports including a first belt support (element 61) disposed above the rotating spindle of the work carrier and in proximity to a portion of the peripheral surface of the work carrier which extends from the top of the work carrier to a forward position in the rotational direction of the work carrier (see figure 5 element 61 is located above element 25 (rotating spindle) and in a proximity portion to element 23 (peripheral surface of the work carrier) that extends from  the top of the work carrier to a forward position in the rotational direction of the work carrier (see arrow indicated by element 105), and a second belt support (element 62) disposed below the rotating spindle of the work carrier and in proximity to a portion of the peripheral surface of the work carrier which extends from the bottom of the work carrier to an aft position in the rotational direction of the work carrier (see figure 5 element 62 is located below element 25 (rotating spindle) and in a proximity portion to element 23 (peripheral surface of the work carrier) that extends from the bottom of the work carrier to an aft position in the rotational direction of the work carrier (see figure 5 once element a (the work) passes element 19 and is in the portion where the work is still being held by the elastic belt (element 63) but is in a falling down position (aft position) of the rotational direction of element 24) 
wherein the work is delivered onto the peripheral surface of the work carrier from am aft position in the rotational direction of the work carrier with respect to the first belt support (see Detail B in the annotated figure below), and secured to the seat by the elastic belts between the first and second belt supports in accordance with rotation of the work carrier (see Detail C where the work is secured to the seat (portion of element 23 that is between element 26 where the work piece seats) in accordance to the rotation of the work carrier (element 24)), the work is moved forward in accordance with rotation of the work carrier and cutoff machined by the outer cutoff blade toward the peripheral surface of the work carrier (see Detail A in the annotated figure below shows the work being moved forward in accordance to the rotation (rotating arrow), of element 24 an cutoff machined by element 18 toward the peripheral surface (element 23) of the work carrier), the divided work is moved further forward in accordance with rotation of the work carrier (see Detail D in the annotated figure below), released from the seat, and discharged from the work carrier at a forward position in the rotational direction of the work carrier with respect to the second belt support (see Detail D discharges the work piece from the work carrier at a forward position in the rotational direction of the work carrier with respect to the second belt support (element 62). Applicant is reminded, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114 (II)).
 
    PNG
    media_image1.png
    608
    751
    media_image1.png
    Greyscale
 
However, Molnar appears to be silent about his work carrier having a generally regular polygonal shape in a cross section perpendicular to the rotating spindle, with the proviso that the polygon has 3 to 180 sides, adapted to force a work of sintered magnet against the peripheral surface of the work carrier to secure the work, and that his plurality of elastic belts being extended such that the work resting on each seat is secured thereto by at least two elastic belts which are juxtaposed at a spacing which allows the cutting blade to be inserted through the spacing between the at least two elastic belts. 
Schimidweber teaches it was known in the art to have a sintered magnet cutoff machining apparatus (Figure 1) that comprises a cylindrical or columnar work carrier (element 1) mounted on a horizontal rotating spindle (element 4) and having a generally regular polygonal shape (see figure 1 element 1 outer surface has a generally regular polygonal shape (triangular shape) where the work (element P) sits on, see also page 001, ll. 25-26) in a cross section perpendicular to the rotating spindle, with the proviso that the polygon has 3 to 180 sides (see figure 1 element 1 outer surface consists of at least 3 or more sides).
It would have been obvious of one of ordinary skill in the art of the time of the invention to have modified Molnar with the teachings of Schimidweber to provide a work carrier having a generally regular polygonal shape in a cross section perpendicular to the rotating spindle, with the proviso that the polygon has 3 to 180 sides. Doing so allows the user to have multiple sides on the work carrier for multiple work pieces to be placed on the device in order to increase manufacturing production of machining the work piece.
Regarding the work piece and claim limitation of a plurality of endless elastic belts which are extended so as to come close to a portion of a peripheral surface of the work carrier, adapted to force a work of sintered magnet against the peripheral surface of the work carrier to secure the work. Molnar discloses that his device is can be “applied to the cutting of harder materials, including metals, and to the cutting of solid rods” (element “a” and see also col. 11, ll. 33-38). And since Molnar discloses the apparatus that is adapted to force a work against the peripheral surface of the work carrier to secure the work (see claim 1 under 103 rejection above). The work piece of sintered magnet does not further limit the structure of the apparatus, thus the intended use of the device is met by the prior art.
 Etal teaches it was known in the art to have plurality of elastic belts being extended such that the work (element 3) resting on each seat is secured thereto by at least two elastic belts which are juxtaposed at a spacing (see annotated figure below element 3 is resting on two belts (element 5) which are juxtaposed at a spacing (see Detail A)) which allow the which allows the cutting blade to be inserted through the spacing between the at least two elastic belts (see annotated figure below). 

    PNG
    media_image2.png
    315
    711
    media_image2.png
    Greyscale

It would have been obvious of one of ordinary skill in the art of the time of the invention to have further modified Molnar with the teachings of Etal to provide plurality of elastic belts being extended such that the work resting on each seat is secured thereto by at least two elastic belts which are juxtaposed at a spacing. Doing so allows the user to hold the work piece by multiple bands in order to increase the securement of the work to the device at different locations and allows the band to have a space in between to allow a cutting tool to be inserted into to cut the work during manufacturing operations.
Regarding claim 3, Molnar discloses: the cutoff machining apparatus of claim 1, wherein each of the work seats on the respective sides of the peripheral surface of the polygonal work carrier is divided into a plurality of seat segments in the rotating spindle direction of the work carrier (see Detail A in the annotated figure below).

    PNG
    media_image3.png
    475
    454
    media_image3.png
    Greyscale

Regarding claim 5, Molnar modified discloses all of the limitations as stated in the rejection of claim 1, but appears to be silent wherein the peripheral surface of the work carrier is provided with a groove in the rotational direction of the work carrier, the groove accepting entry of the circumferential edge of the outer cutoff blade.
Schimidweber teaches it was known in the art to have a sintered magnet cutoff machining apparatus (Figure 1) that comprises a cylindrical or columnar work carrier (element 1) mounted on a horizontal rotating spindle (element 4) and wherein the peripheral surface of the work carrier (outer surface of element 1) is provided with a groove (element 10, see also page 001, ll. 30-31) in the rotational direction of the work carrier, the groove accepting entry of the circumferential edge of the outer cutoff blade (see the annotated figure below element 10 extends in rotational direction of the element 1 and accepting entry of the circumferential edge of the outer cutoff blade (element 11), see also page 001, ll. 30-31) .

    PNG
    media_image4.png
    585
    744
    media_image4.png
    Greyscale

It would have been obvious of one of ordinary skill in the art of the time of the invention to have further modified Molnar with the teachings of Schimidweber to provide wherein the peripheral surface of the work carrier is provided with a groove in the rotational direction of the work carrier, the groove accepting entry of the circumferential edge of the outer cutoff blade. Doing so allows the user to utilize the grooves of the work carrier in order to help guide the outer cutoff blade to cut material from the work piece thus allowing accurate and consisting cuts.
Regarding claim 6, Molnar modified discloses all of the limitations as stated in the rejection of claim 1, but appears to be silent wherein the peripheral surface of the work carrier is provided wherein the work seat is provided with grooves at opposite ends in the rotating spindle direction of the work carrier.
Schimidweber teaches it was known in the art to have a sintered magnet cutoff machining apparatus (Figure 1) that comprises a cylindrical or columnar work carrier (element 1) mounted on a horizontal rotating spindle (element 4) and wherein the work seat (area of element 1 where element P seats on in the annotated figure above) is provided with grooves (see Detail B in the annotated figure below) at opposite ends in the rotating spindle direction of the work carrier (see the annotated figure above Detail B at opposite ends in the rotating spindle (element 4) direction of the element 1).
It would have been obvious of one of ordinary skill in the art of the time of the invention to have further modified Molnar with the teachings of Schimidweber to provide wherein the peripheral surface of the work carrier is provided wherein the work seat is provided with grooves at opposite ends in the rotating spindle direction of the work carrier. Doing so allows the user to utilize a groove on the work seat which allows any leftover material from cutting operations to be disposed from the device during manufacturing operations.
Regarding claim 7, Molnar modified further discloses: the cutoff machining apparatus of claim 1 wherein belt abutments (element 26) are formed, in line with each belt (see figure 5 element 26 is formed in line with element 63), at the edges between sides of the peripheral surface of the polygonal work carrier for restraining the belt from shifting in the rotating spindle direction of the work carrier (see figure 5 element 26 is formed at the edges of element 23 and prevent the work piece (element a) from shifting and the rotating spindle direction (see arrow on element 24)), the belt abutments having a height lower than the height of the work which is secured to the seat (see figure 5 element 26 has a height lower than the height of element a in order to allow the work to interact with cutting blade (element 18)).
Regarding claim 8, Molnar modified further discloses: the cutoff machining apparatus of claim 7 wherein the belt abutment projects radially outward from the edge on the work carrier (see figure 5 element 26 projects radially outward from the edge (element 23) on the work carrier (element 24)).
Regarding claim 9, Molnar modified further discloses: the cutoff machining apparatus of claim 1, wherein the at least two belt supports further include third and fourth belt supports (see Detail C and D in the annotated figure below) which are disposed outside the area where the belts come close to the peripheral surface of the work carrier (see annotated figure below element C and D are disposed outside the area where the belts come close to the peripheral surface of the work carrier (see Detail E)), for keeping the elastic belts in tension and changing the traveling direction of the belts during their circulatory travel (see figure 5 and annotated figure below, elements 61 and 62 support the element 63 in tension and are consider as rollers, thus being adapted to change the traveling direction of the belts during their circulatory travel, thus the third and fourth belt supports do the same intended use).

    PNG
    media_image5.png
    606
    658
    media_image5.png
    Greyscale

Regarding claim 10, Molnar modified further discloses: the cutoff machining apparatus of claim 9, wherein the belt expanding mechanism is constructed such as to pull the endless elastic belts out of their track or push the belts inside their track between the third and fourth belt supports for tensioning the belts (see figure 5 element 100 consists of element 101 that shows to pull on the belts (element 63) thus creating tension on the belts, see also col. 9, ll. 27-32).
Regarding claim 11, Molnar modified further discloses: the cutoff machining apparatus of claim 1, further comprising an inlet conveyor (element 32) disposed near the area where the work is delivered onto the peripheral surface of the work carrier, for conveying the work to the area (see Detail F in the annotated figure above).
Regarding claim 12, Molnar modified further discloses: the cutoff machining apparatus of claim 1, further comprising a guide (element 47) disposed in the area where the work is delivered onto the peripheral surface of the work carrier, for resting the work in place on the seat (see figure 5 element 47 the area where the work (element a) is disposed and delivered to the work carriers (element 24) for resting the work on the seat).
Regarding claim 14, Molnar discloses: a method for cutoff machining a sintered magnet by means of a cutoff machining apparatus (Figure 4), 
said cutoff machining apparatus comprising 
a cylindrical or columnar work carrier (element 24) mounted on a horizontal rotating spindle (element 25), 
a plurality of endless elastic belts (element 63, see also col. 4, ll. 52-54 where the prior art states “a series of endless rubber bands”) which are extended so as to come close to a portion of a peripheral surface of the work carrier (see figures 8 and 10 where element 63 extends so as to come close to a portion of a peripheral surface (element 23) of the work carrier), adapted to force a work against the peripheral surface of the work carrier to secure the work (see annotated figure below where element 63 pushes against the work (element a) in against element 23 to secure the work piece does not fall), and adapted to travel synchronously with and counter to the rotation of the work carrier in a circulatory manner (see figure 5 element 105 rotating traveling arrow shows that element 63 is adapted to with and counter to the rotation of the work carrier (element 24) in a circulatory manner, see also col. 8, ll. 16-23 where the prior art states “the amount of contact and the speed of movement of the band 63 relative to the drum 24 may be varied considerably”), 
a belt expanding mechanism (element 100) for tensioning the belts (see figure 5 element 100 consists of element 101 that shows to pull on the belts (element 63) thus creating tension on the belts, see also col. 9, ll. 27-32), 
at least two belt supports (element 61 and 62) for supporting the belts in tension and adapted to change the traveling direction of the belts during their circulatory travel (see figure 5 elements 61 and 62 support the element 63 in tension and are consider as rollers, thus being adapted to change the traveling direction of the belts during their circulatory travel), 
an outer cutoff blade (element 18) having a circumferential edge (element 19), mounted on a horizontal rotating shaft (element 7) and adapted to move toward the work carrier such that the circumferential edge is close to the peripheral surface of the work carrier (see figure 10 element 18 is shown to have its circumferential edge (element 19) moved closes to the peripheral surface of the work carrier (element 23) in order to allow the work piece to be machined on while still being held), and 
work seats (the portion of element 23 that is between element 26 where element a (work) lies on) formed on the respective sides of the peripheral surface of the polygonal work carrier and arranged in the rotational direction of the work carrier (see figure 4 and 5 element the portion of element 23 that is between element 26 is formed on the outer side of element 23 and see the arrow located on element 25 shows that the arranged in the rotational direction of the work carrier (element 24)), 
the at least two belt supports including a first belt support (element 61) disposed above the rotating spindle of the work carrier and in proximity to a portion of the peripheral surface of the work carrier which extends from the top of the work carrier to a forward position in the rotational direction of the work carrier (see figure 5 element 61 is located above element 25 (rotating spindle) and in a proximity portion to element 23 (peripheral surface of the work carrier) that extends from  the top of the work carrier to a forward position in the rotational direction of the work carrier (see arrow indicated by element 105), and a second belt support (element 62) disposed below the rotating spindle of the work carrier and in proximity to a portion of the peripheral surface of the work carrier which extends from the bottom of the work carrier to an aft position in the rotational direction of the work carrier (see figure 5 element 62 is located below element 25 (rotating spindle) and in a proximity portion to element 23 (peripheral surface of the work carrier) that extends from the bottom of the work carrier to an aft position in the rotational direction of the work carrier (see figure 5 once element a (the work) passes element 19 and is in the portion where the work is still being held by the elastic belt (element 63) but is in a falling down position (aft position) of the rotational direction of element  24), 
said method comprising the steps of: 
delivering the work onto the peripheral surface of the work carrier from an aft position in the rotational direction of the work carrier with respect to the first belt support (see Detail B in the annotated figure below), and securing the work to the seat by the elastic belts between the first and second belt supports in accordance with rotation of the work carrier (see Detail C where the work is secured to the seat (portion of element 23 that is between element 26 where the work piece seats) in accordance to the rotation of the work carrier (element 24)), 
moving the work forward in accordance with rotation of the work carrier and inserting the outer cutoff blade toward the peripheral surface of the work carrier (see Detail A in the annotated figure below shows the work being moved forward in accordance to the rotation (rotating arrow), of element 24 a cutoff machined by element 18 toward the peripheral surface (element 23) of the work carrier), for thereby cutoff machining the work, 
moving the divided work farther forward in accordance with rotation of the work carrier (see Detail D in the annotated figure below), releasing it from the seat, and discharging it from the work carrier at a forward position in the rotational direction of the work carrier with respect to the second belt support (see Detail D discharges the work piece from the work carrier at a forward position in the rotational direction of the work carrier with respect to the second belt support (element 62)).

    PNG
    media_image1.png
    608
    751
    media_image1.png
    Greyscale


However, Molnar appears to be silent about his work carrier having a generally regular polygonal shape in a cross section perpendicular to the rotating spindle, with the proviso that the polygon has 3 to 180 sides, adapted to force a work of sintered magnet against the peripheral surface of the work carrier to secure the work, and that his plurality of elastic belts being extended such that the work resting on each seat is secured thereto by at least two elastic belts which are juxtaposed at a spacing which allows the cutting blade to be inserted through the spacing between the at least two elastic belts.
Schimidweber teaches it was known in the art to have a sintered magnet cutoff machining apparatus (Figure 1) that comprises a cylindrical or columnar work carrier (element 1) mounted on a horizontal rotating spindle (element 4) and having a generally regular polygonal shape (see figure 1 element 1 outer surface has a generally regular polygonal shape (triangular shape) where the work (element P) sits on, see also page 001, ll. 25-26) in a cross section perpendicular to the rotating spindle, with the proviso that the polygon has 3 to 180 sides (see figure 1 element 1 outer surface consists of at least 3 or more sides).
It would have been obvious of one of ordinary skill in the art of the time of the invention to have modified Molnar with the teachings of Schimidweber to provide a work carrier having a generally regular polygonal shape in a cross section perpendicular to the rotating spindle, with the proviso that the polygon has 3 to 180 sides. Doing so allows the user to have multiple sides on the work carrier for multiple work pieces to be placed on the device in order to increase manufacturing production of machining the work piece.
Regarding the work piece and claim limitation of a plurality of endless elastic belts which are extended so as to come close to a portion of a peripheral surface of the work carrier, adapted to force a work of sintered magnet against the peripheral surface of the work carrier to secure the work. Molnar discloses that his device is can be “applied to the cutting of harder materials, including metals, and to the cutting of solid rods” (element “a” and see also col. 11, ll. 33-38). And since Molnar discloses the apparatus that is adapted to force a work against the peripheral surface of the work carrier to secure the work (see claim 1 under 103 rejection above). The work piece of sintered magnet does not further limit the structure of the apparatus, thus the intended use of the device is met by the prior art.
 Etal teaches it was known in the art to have plurality of elastic belts being extended such that the work (element 3) resting on each seat is secured thereto by at least two elastic belts which are juxtaposed at a spacing (see annotated figure below element 3 is resting on two belts (element 5) which are juxtaposed at a spacing (see Detail A)) which allow the which allows the cutting blade to be inserted through the spacing between the at least two elastic belts (see annotated figure below). 

    PNG
    media_image2.png
    315
    711
    media_image2.png
    Greyscale


It would have been obvious of one of ordinary skill in the art of the time of the invention to have further modified Molnar with the teachings of Etal to provide plurality of elastic belts being extended such that the work resting on each seat is secured thereto by at least two elastic belts which are juxtaposed at a spacing. Doing so allows the user to hold the work piece by multiple bands in order to increase the securement of the work to the device at different locations and allows the band to have a space in between to allow a cutting tool to be inserted into to cut the work during manufacturing operations.
 Claim 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Molnar (US Patent No. 3,797,338), Schimdweber (CH 175598), and Etal (US Patent No. 3,394,743) as applied to claim 1 above, and further in view of Akada (US Pub. No. 2011/0312255).
Regarding claim 2, Molnar modified discloses all of the limitations as stated in the rejection of claim 1, but appears to be silent further comprising a nozzle for supplying a coolant to the site where the work is cutoff machined by the outer cutoff blade.
Akada teaches it was known in the art to have an outer cutoff blade (Figure 3B element 1) a nozzle (element 2) for supplying a coolant to the site where the work is cutoff machined by the outer cutoff blade (see paragraph 0060, ll. 1-7 where the prior art states “each cutoff abrasive blade which is inserted into the corresponding slit in the feed nozzle functions such that the cutting fluid coming in contact with the cutoff abrasive blades is entrained on the surfaces (outer peripheral portions) of the cutoff abrasive blades”).
It would have been obvious of one of ordinary skill in the art of the time of the invention to have further modified Molnar with the teachings of Akada to provide a nozzle for supplying a coolant to the site where the work is cutoff machined by the outer cutoff blade. Doing so allows the user to utilize the nozzle to provide coolant to the outer cutoff blade during manufacturing operations in order to keep the tool cool during operations and help remove left over material which helps prevent the tool from overheating and potentially being damaged.
Regarding claim 4, Molnar modified discloses all of the limitations as stated in the rejection of claim 1, but appears to be silent wherein the outer cutoff blade takes the form of a multiple blade assembly having a plurality of outer cutoff blades mounted on the rotating shaft with a spacer interposed between the blades.
Akada teaches it was known in the art to have an outer cutoff blade (Figure 2) takes the form of a multiple blade assembly (element 1, see also paragraph 0040, ll. 3-4) having a plurality of outer cutoff blades mounted on the rotating shaft with a spacer interposed between the blades (see paragraph 0040, ll. 3-7 where the prior art states “a plurality of cutoff abrasive blades or OD blades 11 coaxially mounted on the shaft 12 alternately with spacers (depicted at 13 in FIG. 3), i.e., at axially spaced apart positions”).
It would have been obvious of one of ordinary skill in the art of the time of the invention to have further modified Molnar with the teachings of Akada to provide the outer cutoff blade takes the form of a multiple blade assembly having a plurality of outer cutoff blades mounted on the rotating shaft with a spacer interposed between the blades. Doing so allows the user to utilize a multiplicity of thin cutoff abrasive blades having a reduced effective diameter, a rare earth magnet block having a substantial height can be cut into a multiplicity of pieces at a high accuracy which is great worth in the industry as disclosed by Akada in paragraph 0031, ll. 1-5.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Molnar (US Patent No. 3,797,338), Schimdweber (CH 175598), and Etal (US Patent No. 3,394,743) as applied to claim 1 above, and further in view of Etal (US Patent No. 3,122,043) hereinafter referred to as Etal 2. 
Regarding claim 13, Molnar modified discloses all of the limitations as stated in the rejection of claim 1, but appears to be silent further comprising an outlet conveyor disposed near the area where the divided work is discharged from the seat on the work carrier for conveying the divided work out of the area.
Elta 2 teaches it was known in the art to have an outlet conveyor (element 52) disposed near the area where the divided work is discharged from the seat on the work carrier for conveying the divided work out of the area (see figure 3 element 52 is disposed by the area where element 33 (the work) is divided by element 50 (blade) and then discharged from the seat (element 31) on the work carrier (element 30) for conveying the divided work out of the area (see the arrow by element 52 showing the work being conveyed out of the area).
It would have been obvious of one of ordinary skill in the art of the time of the invention to have further modified Molnar with the teachings of Elta 2 to provide an outlet conveyor disposed near the area where the divided work is discharged from the seat on the work carrier for conveying the divided work out of the area. Doing so allows the user to have an outlet conveyor to transfer the finished work pieced from the device during manufacturing operations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        10/05/2022



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723